DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-4-2021 has been entered.
The amendment filed on 8-4-2021 is acknowledged. Claim 7 has been amended. Claims 7-15 are pending. Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Claim 7 is currently under examination.

Claim Rejections Withdrawn
The rejection of claim 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of the amendment thereto.
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the term “pGAP9K-Sm14-MV” is withdrawn in light of the amendment thereto.
	

Claim Rejections Maintained
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Tendler et al. (U.S. Patent 9,193,772), Wu et al. (Enzyme and Microbial Technology Vol. 33, pages 453-459) and Liu et al. (Molecular Biology Rep. Vol. 39, pages 5805-5810) is maintained for reasons of record.

Applicant argues:
1.  The combination of references does not teach or suggest the desirability of the claimed invention and the Examiner used hindsight to find said desirability.
2.  None of the cited references teach or suggest the creation of the first plasmid and replacing that promoter with a GAP promoter to provide a second plasmid.
3.  Wu et al. does not teach or suggest the modification of a first plasmid (with a GAP promoter) with an AOX promoter or the use of both plasmids at once.
4.  Liu et al. does not teach or suggest the modification of a first plasmid (with a GAP promoter) with an AOX promoter or the use of both plasmids at once.
5.  Liu and Tendler don’t use two plasmids at once.
6.  The plasmids of Wu and Liu express proteins other than Sm14 protein 
7.  Liu et al. indicates that their construct is particular to the expression of α-amy and would not necessarily be applicable to other systems expressing other proteins or fusion proteins.
Applicant’s arguments have been fully considered and deemed non-persuasive.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Point 1), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regard to Points 2-7, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Tendler et al. disclose the production of the pPIC9K-Sm14-MV plasmid utilizing the steps set forth in steps (a) and (b) of the method set forth in amended claim 7 of the instant claim and its use to transform P. pastoris cells and selecting clones with multiple copies. As such, the pPIC9K-Sm14-MV plasmid necessarily comprises SEQ ID NO:3. Wu et al. demonstrates the combined use GAP and AOX1 promoters enhances transgene expression in Pichia pastoris. The skilled artisan would readily recognize said benefit would not be limited by the transgene as said benefit is derived by the combination of the promoters. Liu et al. teaches the use of the pGAP9K plasmid for the constitutive expression of a transgene in Pichia pastoris. Given, the teachings of Wu et al. regarding the use of differing promoters (GAP and AOX1), the skilled artisan would have been motivated to modify the pPIC9K-Sm14-MV plasmid of Tendler et al. with the pGAP9K of Liu et al. and to utilize the resulting plasmid and the pPIC9K-Sm14-MV plasmid to co-transfect Pichia pastoris.
	With regard to Point 7, contrary to Applicant’s assertion Liu et al. would not deter the skilled artisan from using their plasmid to modify the pPIC9K-Sm14-MV plasmid of Tendler et al. The cited portion the Liu et al. reference merely suggests that an additional screening step.

	
	As outlined previously, Tendler et al. disclose the production of the pPIC9K-Sm14-MV plasmid utilizing the steps set forth in steps (a) and (b) of the method set forth in claim 7 of the instant claim and its use to transform P. pastoris cells and selecting clones with multiple copies (see claim 2).
	Tendler et al. differs from the rejected claim in that they don’t explicitly disclose the use of the pPIC9K-Sm14-MV plasmid in combination with a plasmid utilizing the GAP promoter generally or the pGAP9K plasmid specifically.
Pichia pastoris (see Title, abstract and page 455 for example).
	Liu et al. disclose the use of the pGAP9K plasmid for the constitutive expression of a transgene in Pichia pastoris (see abstract for example). Liu et al. further disclose that the pGAP9K based plasmids were selected for high gene copy number (see page 5806-5807) and that said transformants correlated to a higher expression (see page 5808).
	It would have been obvious for one of skill in the art to use a pGAP9K plasmid having SM14 as its transgene in combination with the pPIC9K-Sm14-MV plasmid of Tendler et al. in order to take advantage of the enhanced transgene expression associated with said combination as disclosed by Wu et al.
	One would have had a reasonable expectation of success as Wu et al. disclose the successful use of the combination of GAP and AOX1 promoters.

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        November 5, 2021